MEMORANDUM OF DECISION.
Clement St. Hilaire appeals from an order of the Superior Court (Oxford County) dismissing his petition for review of the Board of Environmental Protection’s approval of the International Paper Realty Corporation’s subdivision application. The record discloses that the Superior Court properly dismissed plaintiff’s petition because the allegations contained therein show no basis for the granting of any of the type of relief available in a review of an administrative decision pursuant to 5 M.R. S.A. §§ 11001-11008 (1979 & Supp.1985-1986) and Rule 80C of the Maine Rules of Civil Procedure.
The entry is:
Judgment affirmed.
All concurring.